By the Court.
Tbe inhabitants of each town in this state (not divided into societies) are by law a corporation for tbe purpose of supporting public worship, and tbe gospel ministry, as well as for civil purposes; and in their corporate capacity, have power to receive and bold estates, real and personal, for said uses, and to call and settle ministers, build meeting-houses, etc.
2. Tbe name and description by wbicb they receive estates, and transact business in their ecclesiastical and civil capacity, is tbe same (to-wit), tbe inhabitants of tbe town of, etc.
3. When part of tbe inhabitants of such town are constituted a new and distinct society, tbe remaining inhabitants are by law considered, for ecclesiastical purposes, as the same corporation, having continuance and succession, by tbe name of tbe first society, wbicb before existed by tbe name of tbe inhabitants of tbe tow’n, and as bolding tbe meeting-house, and all other estates that tbe inhabitants of such town re*47ceived, acquired and held, for any of tbe uses for wbicb societies are constituted, and as bound to perform all tbe contracts and agreements made by tbe 'inhabitants of sucb town, with tbe minister, for Ids support, or respecting any other matter proper to a society. This opinion is supported by former adjudications, and universal custom.
4. In tbe present case, it appears from tbe records of tbe votes and proceedings of tbe town of Norwich, recited in the pleadings, that tbe land in question was purchased when there was but one ecclesiastical society in tbe town, with express intention to be applied in supporting tbe gospel ministry. That tbe purchase money was collected in tbe same tax with tbe minister’s salary: And although tbe deed from Gifford does not mention tbe use for wbicb said land was purchased, and contains simply a sale and transfer, for a valuable consideration, as it was out of bis power, as grantor, to direct tbe use; yet it appears, that tbe grantees acting in tbe same capacity as when calling and settling a minister, applied the use of said land toward tbe support of several successive ministers of tbe gospel, in that part of tbe town of Norwich wbicb is now called tbe first society, for a term of more than eighty years: That it was early called the parsonage land, and has never been applied to any other use: And therefore ought to be considered as purchased and held by tbe same corporation that is now called tbe first society in tbe town of Norwich.
5. As it clearly appears, that it was tbe intention of tbe inhabitants of tbe town of Norwich (in whatever capacity they acted) to appropriate said land for tbe use and support of tbe ministry in that part of tbe town now called tbe first society; and tbe same having been so appropriated and applied in manner aforesaid, it ought to be considered as an *48appropriation or sequestration to that use, according to tbe ancient usage and practice, and so is confirmed by tbe statute in sucb case provided, (see stat. book, 159). So judgment was for tbe defendant, as be beld by lease from tbe first society in said Norwich; and said first society were adjudged to bold tbe lands in exclusion of tbe town at large.
Tbe chief justice said, be was doubtful whether all tbe reasons assigned by tbe court were conclusive; but on tbe third there could be no doubt, it being a point fully settled by former adjudications.
Note.— Judge Dyer did not sit in this case, being uncle to one of tbe plaintiffs; and Judge Ellsworth excused himself, having at a former trial been of counsel for' tbe defendant.